Filed 5/4/21 P. v. Allen CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                          G058527

           v.                                                            (Super. Ct. No. 18CF3129)

 ERIC ELIJAH ALLEN,                                                      OPINION

      Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Julian
W. Bailey, Judge. Affirmed.
                   Jennifer A. Gambale, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Eric A. Swenson and
Marvin E. Mizell, Deputy Attorneys General, for Plaintiff and Respondent.
               Appellant Eric Elijah Allen was convicted of pandering for procuring Jane
                                                                  1
Doe 1 and Jane Doe 2 for the purpose of prostitution. The jury also found appellant
guilty of kidnapping JD1 and assaulting her with force likely to cause great bodily injury.
Appellant now contends: 1) The trial court erred in admitting certain phone evidence
because it was not properly authenticated, 2) the prosecution’s expert witness on
prostitution exceeded the scope of permissible expert testimony, and 3) his sentence
violates equal protection principles. As respondent concedes, appellant’s second
contention has merit. However, even without the impermissible portions of the expert’s
testimony, it is not reasonably likely appellant would have a received a more favorable
verdict at his trial. We therefore affirm the judgment.
                                                  FACTS
               In November 2018, appellant and the victims were staying together in a
room at the Ana Mesa motel in Costa Mesa. The motel is located in an area known as
“The Track” or “The Blade,” where prostitution activity is endemic.
               On the morning of November 4, JD1 frantically entered the lobby of the
motel and used the front desk clerk’s phone to call 911. Looking scared and nervous, she
told the dispatcher she needed help because appellant was holding her against her will
and forcing her into prostitution. She also said appellant was holding JD2, but she might
not want to leave appellant because she had nowhere to go.
               While JD1 was waiting for the police to arrive, appellant entered the lobby
and confronted her. Although she did not want to leave, appellant yanked her out of her
chair, put her in a headlock, and hauled her out into the parking lot. He was hitting her
and trying to force her into his car when the police pulled up to the scene. At that point,
appellant fled on foot, but officers soon captured him. When they searched him incident
to arrest, they found an Android phone and $145.

           1
               We will refer to Jane Doe 1 and Jane Doe 2 collectively as the victims, and individually as JD1
and JD2.


                                                      2
              Meanwhile, JD2 had appeared on the scene back at the motel parking lot.
She and JD1 were arguing and yelling so intensely the police had to separate them for
                          2
fear of further violence. Once things settled down, officers searched appellant’s car and
discovered the victims’ iPhones. JD2’s phone was found inside her purse, on the front
passenger seat, and JD1’s phone was tucked away in the trunk, along with her
identification and social security cards.
              The victims did not testify at trial. However, the violent interaction that
took place between JD1 and appellant at the motel was captured on surveillance tape and
played for the jury in court, as was a recording of JD1’s 911 call. In addition, the
prosecution presented a considerable amount of evidence regarding what investigators
discovered on appellant’s and the victims’ phones.
              On JD1’s phone, investigators found a variety of text messages between the
victims and appellant in which the victims referred to appellant as “Daddy” and kept him
posted about various “dates” they are going on. Following one of the dates, the victims
sent appellant a photo of them holding a stack of money. And after another, JD1 sent
appellant a message complaining about the genitalia of one of her clients. In his reply,
appellant told JD1 to do whatever she needed to do to keep the client happy.
              Besides the text messages, JD1’s phone contained photos of the victims
posing provocatively on appellant’s car. There also was a photo of the victims posing in
lingerie with the name “Moe Dollas” emblazoned at the top.
              On JD2’s phone, investigators found confirmations for various online
“dating” advertisements that were posted on a website commonly used by prostitutes.
Among other things, the ads mentioned two girl specials and “black pussy” and were
adorned with provocative photographs of the victims. In addition to the ads, JD2’s phone
also contained numerous memes that referenced pimping and prostitution. And it


       2
              Apparently, JD2 was not happy with JD1’s decision to call the cops on appellant.


                                                     3
contained multiple photos of appellant along with the names “Moe Dollas” and “King
Dolla.”
               One of those photos was from appellant’s Instagram account. It featured
appellant and JD1 holding stacks of money along with a post that read, “[T]his is what
happens when you got a nigga with a dream & a female that listens[.]” Other posts on
appellant’s account included one that said “slow feet don’t eat” and another that read “get
a bag or get lost” that was accompanied by an emoji money bag.
               When investigators searched appellant’s phone, they discovered more
photos of the victims and appellant’s car. They also found various text messages from
the victims, as well as text messages from prospective sex customers, commonly known
as “Johns.” In the messages, appellant provided the Johns with information about
meeting places and pricing for various sex acts. And he often inquired of the Johns if
they were associated with law enforcement. Appellant’s phone also contained text
messages from a person identified as “Shybaby.” In one exchange, appellant candidly
told Shybaby that he was “about to hit the blade” and go out pimping.
               At trial, the prosecution called Costa Mesa Detective Josef Saar as an
expert witness on the subculture of prostitution and pimping. He testified the prostitution
business is all about making money for the pimps, who wield enormous power over their
prostitutes. In fact, Saar said prostitutes are worked tirelessly and have to turn over all of
their earnings to their pimp. And oftentimes they have to call their pimps “Daddy” or
“King,” to underscore their subservient role in the relationship.
               In addition to explaining how pimps and prostitutes generally go about their
business and communicate with each other, Saar testified about the specific information
that was found on the phones. In Saar’s opinion, the messages, memes, emojis, photos
and ads on the phones showed appellant was pimping the victims and holding them
against their will.



                                              4
              Despite Saar’s opinions in that regard, the jury found appellant not guilty of
pimping and deadlocked on the charge of human trafficking, which was later dismissed
by the court. (Pen. Code, §§ 266h, subd. (a) & 236.1, subd. (b).) However, as noted at
the outset, the jury did convict appellant of pandering, kidnapping, and aggravated
assault. (Pen. Code, §§ 266i, subd. (a)(1), 207 & 245, subd. (a)(1).) Given appellant’s
criminal record, which included a prior strike conviction, the court sentenced him to 26
years and 4 months in prison.
                                      DISCUSSION
                                   The Phone Evidence
              Appellant contends the prosecution failed to authenticate or lay a proper
foundation for the text messages, advertising photographs and Instagram posts that were
found on the phones. We disagree.
              The phone evidence was presented through the testimony of Detective Saar
and his partner Jaime Santibanez, who was one of the officers who responded to the Ana
Mesa motel in response to JD1’s 911 call. Santibanez testified that after the victims were
taken into custody, he spoke with them individually at the police station. During their
respective interviews, the victims gave him the passcodes to their phones, and he
reviewed the contents of their phones with them. Appellant’s phone was also accessed,
pursuant to a judicially-authorized search warrant. As part of the investigation, the
contents of all three phones was downloaded using a Cellebrite data-transfer device.
              Santibanez testified the Cellebrite device is widely used by law
enforcement and is approved for use by his department. And once a phone is hooked up
to the device, its contents cannot be altered. He said, “As soon as you plug [the phone
into the device], you follow the instructions, and it just downloads all the information,
pictures, messages” from the phone. However, because Santibanez had no formal
training on how to use the device, the downloading in this case was performed by Saar
and a Detective Bak, both of whom have specialized training in that area. Bak did not

                                             5
testify at trial, so it fell largely to Saar to describe to the jury how the Cellebrite system
works.
              Saar explained the Cellebrite data-transfer device operates hand in hand
with a software program that is manufactured by Cellebrite. Once a phone is hooked up
to the device, the software program creates a forensic image of the phone’s contents as
part of the downloading process. Then it translates that information into a readable
format known as an extraction report. Those reports, Saar said, allow investigators to
review data on the phone, including messages, photographs and search history.
              Saar and Santibanez both reviewed the extraction reports that were
generated in this case. Thus, even though Santibanez was not actively involved in the
downloading process, he was able to see what was found on the phones. When asked if
the information in the extraction reports matched the information he saw on the phones,
Santibanez answered in the affirmative. He also said the reports were generally
consistent with reports he had seen while working on other cases in the past.
              At trial, the prosecution introduced into evidence seven extraction reports
that were generated from appellant’s phone. One of the reports reflected appellant’s text
messages with JD1, one reflected his text messages with the person identified as
Shybaby, and the remaining five reflected his text messages with suspected Johns.
Appellant contends these extraction reports were inadmissible for two reasons. First, the
prosecution failed to establish the Cellebrite data-transferring system is generally reliable
or was working correctly when it was used in this case. In other words, appellant claims
there was insufficient evidence to prove the extraction reports were accurate and reliable.
Second, appellant assails the reports as inadmissible hearsay.
              The problem is, appellant did not object to the extraction reports on any
basis when they were offered into evidence by the prosecution. Therefore, he has
forfeited his right to challenge them on appeal. (Evid. Code, § 353; People v. Cage
(2015) 62 Cal.4th 256, 287.)

                                               6
              Appellant attempts to avoid this result by arguing his attorney was
ineffective for failing to object to the extraction reports. (See Strickland v. Washington
(1984) 466 U.S. 668 [the Sixth Amendment guarantees criminal defendants the right to
competent representation at trial].) However, because “[a]n attorney may choose not to
object for many reasons, . . . the failure to object rarely establishes ineffectiveness of
counsel.” (People v. Kelly (1992) 1 Cal.4th 495, 540.) “If, as here, the record fails to
show why counsel failed to object, the claim of ineffective assistance must be rejected on
appeal unless counsel was asked for an explanation and failed to provide one or there can
be no satisfactory explanation.” (People v. Mitchell (2008) 164 Cal.App.4th 442, 467;
People v. Mendoza Tello (1997) 15 Cal.4th 264, 266-267.)
              Defense counsel was never asked to explain why he did not object to the
accuracy of the extraction reports, but that failure can be explained in light of the
testimony provided by Saar and Santibanez. Both of them testified the Cellebrite system
is widely used in law enforcement. In addition, Santibanez said the extraction reports
were similar to reports he had seen in other cases, and the specific information contained
in the reports matched what he had personally observed on the phones.
              If that wasn’t enough to prove the information in the extraction reports was
accurate, the prosecution introduced screen shots (i.e., photographs) that Santibanez took
of various text messages that were found on JD1 and appellant’s phones. The
information reflected in those messages was identical to the information in the extraction
reports, which is strong proof the Cellebrite system was working properly, and the
extraction reports were accurate. In the absence of any other evidence on the point, we
cannot fault defense counsel for failing to object to the extraction reports on accuracy
grounds.
              As for counsel’s failure to object to the extraction reports on hearsay
grounds, the law is clear that when a report is produced by a person, such as a doctor or a
police officer, it is subject to exclusion under the hearsay rule. (People v. Sanchez (2016)

                                               7
63 Cal.4th 665, 674.) However, the extraction reports in this case were created with very
limited human involvement. All Saar and Bak had to do was connect the phones to the
Cellebrite device, and the data from the phones was automatically downloaded and
formatted into readable reports that consisted solely of machine-generated information.
Because the human input needed to create the reports was minimal, and they reflect the
work of a computer, not a person, they do not implicate the hearsay rule. (People v.
Goldsmith (2014) 59 Cal.4th 258 [computer-generated data does not constitute hearsay];
People v. Abad (Co.App. 2021) __ P.3d __, __ [2021 W.L. 280531] [phone extraction
reports are not hearsay]; Gayle v. State (Fla.App. 2017) 216 So.3d 656, 659 [same].)
Thus, like appellant’s challenge to the accuracy of the extraction reports, his hearsay
challenge to the reports is not well taken. Defense counsel was not ineffective for failing
                                                                      3
to object to the extraction reports on hearsay grounds.
                  Appellant also challenges the contents of the extraction reports, which
contain a verbatim description of the text messages that were sent and received on the
phones. Unlike the reports themselves, to which he did not object, defense counsel did
object to the text messages on several grounds, including hearsay and lack of foundation.
However, the trial court overruled his hearsay objection on the basis the statements in the
messages attributable to appellant constituted admissions under Evidence Code section
1220, and appellant does not challenge that ruling on appeal.
                  Appellant’s foundational objections went to the issue of authorship. At
trial, he objected to the text messages on the basis there was insufficient evidence to
prove that he and the victims were the ones who actually composed and sent them. The
trial court agreed at first. Early on during the prosecutor’s direct examination of Officer
Santibanez, the court sustained several objections to questions and answers that assumed



         3
                  Respondent contends the extraction reports satisfied the business records exception to the hearsay
rule. (See Evid. Code, § 1271.) Given our holding the reports were not hearsay, we need not consider this claim.


                                                         8
appellant and the victims were responsible for the text messages depicted in the
extraction reports.
              However, defense counsel failed to renew those objections during
Santibanez’s testimony, even as Santibanez continued to attribute the messages to
appellant and the victims. Appellant would have us believe this failure constituted
ineffective assistance of counsel. He also claims his attorney was derelict for failing to
challenge the prosecutor’s underlying assumption that the phones actually belonged to
appellant and the victims. These claims do not hold water.
              As to the latter point about ownership of the phones, the record shows the
victims’ phones were found in appellant’s car along with their personal belongings, and
appellant’s phone was found on his person. When the victims got to the police station,
they voluntarily gave Santibanez the passcodes to their phones, and he reviewed the
contents of their phones with them. There was no evidence of the victims disputing
ownership of the phones, and in fact, JD1’s full name was embedded within the
identification number of her phone.
              Moreover, the phones contained a wide assortment of photos of appellant
and the victims. The photos suggested the victims were working as prostitutes for
appellant and bringing in large stacks of money for him. Since the text messages on the
phones centered around the topic of prostitution, the photos corroborated the
prosecution’s theory that the text messages were the work of appellant and the victims.
              In fact, in some of the messages sent from appellant’s phone, he actually
identified himself by name. For example, he identified himself as “Eric” to Shybaby, and
in response to a text from JD1’s phone, appellant said his handle on a particular app was
“Eric Elijah Allen.” Judging from the context of that exchange, it appears JD2 was the
one who was actually messaging with appellant at that time. During the exchange, she
referred to appellant as “Daddy” and apologized for not having her own phone with her.



                                             9
She told appellant she did not think she needed her phone at the time because she was
with JD1, whom she referred to by name several times.
              Taken as whole, there was sufficient evidence from which jury could
reasonably conclude the phones belonged to appellant and the victims, and they were the
ones who composed the messages that were set forth in the extraction reports. (See
People v. Goldsmith, supra, 59 Cal.4th at p. 267 [“‘As long as the evidence would
support a finding of authenticity, the writing is admissible. The fact conflicting
inferences may be drawn regarding authenticity goes to the document’s weight as
evidence, not its admissibility.’”].) Therefore, defense counsel was not remiss for failing
to object more persistently to the messages reflected in the reports.
              That brings us to the admissibility of the online prostitution ads and the
incriminating posts that were found on appellant’s Instagram account. Appellant
contends his attorney should have challenged this evidence for lack of authenticity
because no one from the ad company or Instagram testified about the protocols for
creating content on their sites or how easy or difficult it would be for someone to post
information in another person’s name. Appellant simply does not believe there was a
sufficient showing that he and the victims were responsible for the ads and Instagram
posts that were found on their phones.
              We fully appreciate the fact that not everything on the Internet is as it
appears. As one court has noted, “‘Anyone can put anything on the Internet. No web-
site is monitored for accuracy and nothing contained there is under oath or even subject
to independent verification absent underlying documentation. [We] hold[] no illusions
that hackers can adulterate the content of any website from any location at any time.’
[Citation.]” This observation in People v. Beckley (2010) 185 Cal.App.4th 509, 515-516,
has only grown clearer and more in the eleven years since it was decided.
              But the advertisements offering prostitution services in this case were found
on JD2’s phone, and they contained multiple photographs of the victims. They also

                                             10
referenced JD1’s working name, Million Dollars, which is how appellant listed her
among the contacts on his phone. And of course, the other evidence in the case firmly
established the victims were actively involved in the very type of prostitution activities
that were being offered in the ads. In the light of such damning facts, we cannot say
defense counsel was negligent in failing to challenge the authenticity of the ads.
              As for the Instagram evidence, it consisted mainly of a photograph found
on JD2’s phone that was attributed to appellant’s Instagram account. The photo depicts
appellant and JD2 flashing stacks of money, along with a series of posts suggesting the
money was obtained through pimping and prostitution. The username on the account is
listed as “moedollass.”
              Appellant argues anyone could have created the account and posted the
picture without his knowledge. However, the victims’ phones contained similar photos
of appellant and the victims with money, and one of those pictures was adorned with the
name “Moe Dollas.” Furthermore, Santibanez testified that when he examined the
phones at the police station, one of them was actually logged onto the account.
Considered in conjunction with the text messages implicating appellant in pimping
activity, we are convinced there was plenty of evidence from which the jury could
reasonably conclude the account was his, so we do not believe defense counsel was
ineffective for failing to challenge the authenticity of the account or the information that
was posted on it.
                                     Expert Testimony
              Appellant contends Detective Saar’s testimony about the phone evidence
exceeded the scope of permissible expert testimony and lessened the prosecution’s
burden of proof by invading the jury’s province to determine the truth of the charges.
While conceding Saar was entitled to decipher the phone evidence for the jury and
explain what it generally signified in the prostitution subculture, appellant maintains Saar
went too far by opining the phone evidence signaled appellant was actually involved in

                                             11
the charged offenses. We agree with both parties that some of Saar’s testimony
amounted to an improper opinion about appellant’s guilt. However, given the jury’s split
verdict in this case, we do not believe that aspect of Saar’s testimony was prejudicial to
appellant.
              As a preliminary matter, respondent claims appellant forfeited his right to
challenge Saar’s testimony on the ground it exceeded the scope of permissible expert
testimony because he did not object to Saar’s testimony on that basis in the trial court,
nor did he object to Saar’s testimony linking him to the charged offenses. This claim is
well taken. Although appellant raised one foundational objection early on during Saar’s
testimony, he did not object on foundational grounds beyond that. Nevertheless, we will
address the merits of appellant’s argument because he alleges his attorney was ineffective
for failing to preserve it for appellate review. Looking at the issue through that lens, we
must determine whether reasonably competent counsel would have objected to Saar’s
testimony, and if so, whether it is reasonably probable appellant would have obtained a
more favorable verdict had Saar’s improper testimony been excluded. (Strickland v.
Washington, supra, 466 U.S. at p. 687.)
              Opinion testimony by an expert is admissible in a criminal prosecution “in
circumstances where it will assist the jury to understand the evidence or a concept beyond
common experience.” (People v. Torres (1995) 33 Cal.App.4th 37, 45; Evid. Code,
§ 801, subd. (a).) “By and large, the relationship between prostitutes and pimps is not the
subject of common knowledge. [Citations.]” (United States v. Taylor (9th Cir. 2001)
239 F.3d 994, 998.) Therefore, expert testimony on this topic, as well as the subculture
of pimps and prostitutes, is generally permissible. (Ibid.; People v. Leonard (2014) 228
Cal.App.4th 465, 493, fn. 3.)
              However, an expert “may not express an opinion on a defendant’s guilt.
[Citations.] The reason for this rule is not because guilt is the ultimate issue of fact for
the jury, as opinion testimony often goes to the ultimate issue. [Citations.] ‘Rather,

                                              12
opinions on guilt or innocence are inadmissible because they are of no assistance to the
trier of fact. To put it another way, the trier of fact is as competent as the witness to
weigh the evidence and draw a conclusion on the issue of guilt.’ [Citation.]” (People v.
Coffman and Marlow (2004) 34 Cal.4th 1, 77.)
              In this case, expert witness Saar not only testified about the prostitution
subculture generally, and what the information found on the phones represented in that
subculture. He additionally opined this information signaled appellant and the victims
were actively involved in prostitution and pimping activity. For example, he said that
when the victims referred to appellant as “Daddy” in their messages to him, they were
referring to their pimp. And when they told appellant they were going on dates, they
were letting him know they were working the streets and bringing in money for him.
Although this is very close to the perfectly permissible, “This kind of language is used in
the subculture to indicate . . .” kind of testimony we usually see in these cases, it does go
too far. Although Saar sometimes limited himself to saying certain phone evidence “was
consistent with” prostitution activity, which was within his prerogative as an expert
witness, he ultimately opined that there was some type of pimping and prostitute
relationship going on between appellant and the victims. He also expressed his opinion
that appellant was holding the victims against their will. This testimony went beyond the
realm of permissible expert testimony because once Saar explained what the phone
evidence meant in general terms, it was up to the jury to decide whether that evidence
was sufficient to convict appellant of the charged offenses. Therefore, defense counsel
was remiss in failing to object to Saar’s opinions about appellant’s guilt.
              Still, we do not believe appellant was prejudiced by Saar’s improper
opinion testimony. At least he has not shown it is reasonably probable he would have
obtained a more favorable result had those opinions been excluded from his trial, which
is the standard for assessing prejudice when defense counsel has been shown to be



                                              13
ineffective in some respect. (See Strickland v. Washington, supra, 466 U.S. at p. 687.)
That conclusion follows from the jury’s verdict and the nature of Saar’s testimony.
                 Recall, appellant was charged with aggravated assault, kidnapping,
pimping, pandering and human trafficking. However, the jury acquitted him of pimping
and deadlocked on the human trafficking count, which was ultimately dismissed.
Obviously, Saar’s testimony did not prejudice appellant on those charges. And the
erroneous testimony was irrelevant to the assault and kidnapping charges, which were
proven by surveillance footage capturing appellant’s attack on JD1 in the motel lobby
and parking lot. That leaves the pandering charge for our consideration.
                 As it turned out, Saar did not specifically address that charge in his
testimony. He opined appellant was a pimp and human trafficker, but he did not offer
any opinion about whether appellant encouraged the victims to become or remain
prostitutes, which was the basis for the pandering charge. Nevertheless, as defense
                                                                4
counsel strategically conceded in closing argument, the phone evidence alone made clear
appellant “was persuading, assisting, and procuring [the victims] to be prostitutes.
There’s no question about that.” Indeed, the information on the phones plainly revealed
appellant was directing and monitoring the victims’ prostitution activities. Since, in the
words of defense counsel, there was “tons of evidence” apart from Saar’s expert opinions
to support the pandering charge, defense counsel’s failure to challenge those opinions is
not grounds for reversal.
                                                 Sentencing
                 Appellant was 21 years old at the time he committed the crimes at issue in
this case. However, because he was sentenced as a repeat offender under the Three
Strikes Law he is not eligible for the type of early parole consideration that is generally


        4
                  Conceding charges with strong evidence – thereby saving focus and credibility for charges with
weaker evidence – is a common and reasonable defense strategy. Many of the complaints made by appellant in this
case appear to be Monday-morning quarterbacking of unsuccessful strategic choices.


                                                       14
afforded youthful offenders. Appellant contends that restriction violates equal protection
principles, but we cannot agree.
              The trial court sentenced appellant to a base term of 10 years and 8 months
in prison for his crimes. Given that appellant had suffered a prior strike conviction, the
court doubled that term pursuant to the Three Strikes Law. (Pen. Code, § 667, subd.
(e)(1).) It then added a 5-year term, based on the fact appellant had also previously been
convicted of a serious felony (id., subd. (a)(1)), bringing appellant’s total sentence to 26
years, 4 months.
              Appellant’s equal protection argument is grounded in the fact he was only
21 years old at the time he committed his offenses. Typically, when a defendant receives
a determinate sentence for crimes he committed when he was under the age of 25, he is
entitled to early parole consideration in the form of a youthful offender parole hearing
during the 15th year of his incarceration. (Pen. Code, § 3051, subd. (b)(1).) But when, as
here, the defendant is sentenced pursuant to the Three Strikes law, he is not eligible for
such a hearing. (Id., subd. (h).) Although appellant would have us believe this scheme
violates equal protection, that is not the case.
              In order to make out a valid equal protection claim, the defendant must first
show he is similarly situated to other defendants who receive more favorable treatment
under the law in question. (People v. Morales (2016) 63 Cal.4th 399, 408.) In other
words, appellant must show he is the same or similar as youthful offenders who have not
suffered any prior strike convictions. However, the law is well established that
defendants with prior strikes are not comparable to such offenders. (People v. Wilkes
(2020) 46 Cal.App.5th 1159, 1165-1166.) This dooms appellant’s equal protection claim
from the outset. (Ibid.)
              Moreover, even if we assumed youthful offenders with prior strikes were
similarly situated to youthful offenders without prior strikes, “the Legislature could
rationally determine that the former – ‘a recidivist who has engaged in significant

                                              15
antisocial behavior and who has not benefited from the intervention of the criminal
justice system’ [citation] – presents too great a risk of recidivism to allow the possibility
of early parole.” (People v. Wilkes, supra, 46 Cal.App.5th at p. 1166.) Therefore, “the
differential treatment of youth offenders sentenced pursuant to the Three Strikes Law for
purposes of youth offender parole hearings does not violate equal protection.” (Id. at p.
1167.)
                                       DISPOSITION
              The judgment is affirmed.




                                                   BEDSWORTH, ACTING P. J.

WE CONCUR:



IKOLA, J.



GOETHALS, J.




                                              16